Citation Nr: 1121560	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-15 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1981 rating decision denied service connection for bilateral hearing loss, and the Veteran did not appeal.  

2.  The additional evidence received since the February 1981 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.



CONCLUSION OF LAW

Evidence added to the record since the February 1981 rating decision is new and material; thus, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 38 C.F.R. 
§ 3.159 (2010)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claim should be reopened.  Any additional evidentiary development that is necessary before this claim can be adjudicated on the merits will be discussed in greater detail in the REMAND portion of this document.


II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally denied in a February 1981 rating decision.  This decision found that hearing loss was not shown by the evidence of record.  It specifically noted that service treatment records were negative for any complaint, diagnosis, or treatment for hearing loss and that the discharge examination showed the Veteran's hearing to be normal.  

The Veteran's service treatment records were the pertinent evidence of record at the time of this decision.  These records include entrance examination, medical history, and screening reports from November 1977.  The entrance examination report showed normal hearing in the Veteran's right ear and hearing loss in his left ear.  The Veteran denied ear problems in the medical history report, and he denied hearing loss in both the medical history and screening reports.  The Veteran denied tinnitus or decreased hearing on medical questionnaires dated in October 1978 and January 1979.  A September 1979 service treatment record reflects that the Veteran sought treatment for decreased hearing and a left ear ache.  The Veteran was assessed to have left serous otitis.  The January 1981 separation examination report showed normal hearing bilaterally, while the Veteran reported ear trouble and hearing loss on the January 1981 separation medical history report.  

Since the February 1981 rating decision, the Veteran has testified at a Board hearing and the transcript of this testimony has been added to the record.  At this hearing, the Veteran described in-service acoustic trauma, including exposure to machine gun and rifle fire in basic training and Advanced Individual Training (AIT), and noise from a large compressor in the mechanical room where he spent a lot of time with the people who worked on the air conditioners. 

This evidence is new in that it was not of record at the time of the prior final denial.  It is material in that it is competent evidence of in-service acoustic trauma.  Therefore, new and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, which he essentially contends were incurred as a result of in-service acoustic trauma.  

The Board notes that, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board finds the first element is satisfied by the Veteran's current VA medical records, which demonstrate that he has been diagnosed with sensory hearing loss and has been fitted with hearing aids.  The Veteran has also provided competent testimony that he currently suffers from tinnitus.

The second McLendon element is satisfied by the Veteran's competent testimony of in-service acoustic trauma.  The Board also notes that the January 1981 separation examination report reflects upward shifts in several of the Veteran's right ear hearing thresholds.  Service treatment records also reflect that the Veteran was treated for ear problems following complaints of decreased hearing and an earache in his left ear in September 1979.  The Board further notes that the Veteran reported ear trouble and hearing loss on his separation medical history record, while he had denied ear trouble and hearing loss on the November 1977 entrance medical history report and had denied hearing loss in the November 1977 screening report.    

As noted above, the third McLendon element has a very low threshold.  The Board finds that this element is satisfied by the Veteran's own competent testimony regarding continuity of symptomatology since service.  

The Board finds, however, that there is insufficient evidence of record to decide the Veteran's hearing loss and tinnitus claims.  Therefore, the Board finds that a remand for a VA examination is warranted.

As stated above, the Veteran's November 1977 entrance examination report noted audiometry readings that were consistent with left ear hearing loss.  On remand, the VA examiner should address whether entitlement to service connection for hearing loss is warranted both on a direct basis and based on aggravation of a pre-existing left ear disability.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any indicated tests and studies, to include a puretone audiometry test and a controlled speech discrimination test (Maryland CNC), should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current hearing loss and tinnitus.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as a result of in-service acoustic trauma.  Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


